


110 HRES 613 RH: Providing for consideration of motions to

U.S. House of Representatives
2007-08-03
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		IV
		House Calendar No. 104
		110th CONGRESS
		1st Session
		H. RES. 613
		[Report No.
		  110–298]
		IN THE HOUSE OF
		  REPRESENTATIVES
		
			August 3, 2007
			Mr. McGovern, from
			 the Committee on Rules, reported the following resolution; which was referred
			 to the House Calendar and ordered to be printed
		
		RESOLUTION
		Providing for consideration of motions to
		  suspend the rules.
	
	
		That it shall be in order at any time on
			 the legislative day of Saturday, August 4, 2007, for the Speaker to entertain
			 motions that the House suspend the rules relating to the following
			 measures:
			(1)A
			 bill to authorize additional funds for emergency repairs and reconstruction of
			 the Interstate I–35 bridge located in Minneapolis, Minnesota, that collapsed on
			 August 1, 2007, to waive the $100,000,000 limitation on emergency relief funds
			 for those emergency repairs and reconstruction, and for other purposes.
			(2)A
			 bill to amend the Foreign Intelligence Surveillance Act of 1978 to establish a
			 procedure for authorizing certain electronic surveillance.
			
	
		August 3, 2007
		Referred to the House Calendar and ordered to be
		  printed
	
